UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

a--+ xX
UNITED STATES OF AMERICA
v.
BRIAN RAUL DEL VALLE-SANTOS,
Defendant.
weneX

 

A change of plea hearing in the above matter is scheduled for June 10, 2021, at 9:00 a.m.

: SDNY os
“DENT
TRONICALLY [vis ©

emer

“ED: & 42421

 

ORDER

21 CR 342 (VB)

The Court expects to conduct this proceeding in person in the Courthouse in Courtroom 520.

Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY

courthouse must complete a questionnaire and have his or her temperature taken. The

questionnaire is located on the Court’s website at:

https://www.nysd.uscourts. gov/sites/default/files/2020-

09/SDNY%20COVID%20ENTRY%20QUESTIONNAIRE%20GUIDE%209-2-2020.pdf.

Completing the questionnaire online and ahead of time will save time and effort upon entry.

Only those individuals who meet the entry requirements established by the questionnaire will be :

permitted entry. Please contact Chambers if you.do not meet the requirements. |

Dated: May 26, 2021
White Plains, NY

SO ORDERED:

Vit

 

Vincent L. Briccetti
United States District Judge
